 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHankamer Ready Mix Concrete Company and Truck-drivers and Helpers Local 696, affiliated withInternational Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America.Case 17-CA-6920January 31, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEOn September 26, 1977, Administrative Law JudgeRussell M. King, Jr., issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge, tomodify his remedy,2and to adopt his recommendedOrder.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, HankamerReady Mix Concrete Company, Junction City, Kan-sas, its officers, agents, successors, and assigns, shalltake the action set forth in the said recommendedOrder, except that the attached notice is substitutedfor that of the Administrative Law Judge.1 The Respondent excepts to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect to credibili-ty unless the clear preponderance of all of the relevant evidence convincesus that the resolutions are incorrect. Standard Dry Wall Products, Inc., 91NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3. 1951). We have carefullyexamined the record and find no basis for reversing his findings.The Respondent argued that many of the authorization cards should bedisqualified because the signatures were obtained by telling the employeesthat the card was to be used solely for the purpose of seeking an election.Cumberland Shoe Corp., 144 NLRB 1268 (1963). The Administrative LawJudge found this argument "to be frivolous in this case and not worthy offurther comment." This record demonstrates that no employees were toldthat the cards were to be used only for an election. Thus, the AdministrativeLaw Judge's use of the word "frivolous" goes to the fact that CumberlandShoe is inapposite under the facts of this case rather than an indication thatCumberland Shoe is no longer Board law.2 See Isis Plumbing & Heating Co., 138 NLRB 716 (1962), for rationaleon interest payments.234 NLRB No. 104APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT interrogate employees concern-ing their union activities, sympathies, or feelings.WE WILL NOT threaten employees with closureof our business or plants because of their engage-ment in union or other protected concertedactivities.WE WILL NOT threaten employees with dis-charge or other economic reprisals, or dischargeemployees because of their engagement in unionor other protected concerted activities.WE WILL NOT create among employees theimpression of surveillance of their union andother protected concerted activities.WE WILL NOT promise employees increasedeconomic benefits in the form of pay raises if theyrefrain from engaging in union or other protectedconcerted activities.WE WILL NOT subject employees to less desir-able working conditions because of their union orother protected concerted activities.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exerciseof their right to self-organization, to form, join, orassist labor organizations, to bargain collectivelythrough representatives of their own choosing, orto engage in other concerted activities for thepurpose of collective bargaining or other mutualaid or protection as guaranteed in Section 7 of theAct, or to refrain from any or all such activities.WE WILL bargain collectively, upon request,with the Truckdrivers and Helpers Local 696,affiliated with International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Help-ers of America, as the exclusive representative ofall our employees in the bargaining unit withrespect to rates of pay, wages, hours of employ-ment, and other terms and conditions of employ-ment, and, if an understanding is reached, we willembody such understanding in a signed contract.The bargaining unit is:All production and maintenance employeesof Hankamer Ready Mix Concrete Compa-ny at Junction City, Kansas, including truckdrivers but EXCLUDING office clerical em-ployees, guards, and supervisors as definedin the Act.WE WILL revoke the change of work condition(the reassignment of an older truck) imposed608 HANKAMER READY MIX CONCRETE CO.upon Albert Cadoret in late October 1975, andreassign to him a truck of comparable age (inmonths), or as closely thereto as possible, as thatwhich he originally had at the time of said charge.WE WILL offer immediate reinstatement toRichard McDaniel, Albert Cadoret, and MichaelMcConnell and make them whole, including lossof earnings or other rights or privileges suffered orlost as a result of our unlawful discharge anddiscrimination of and against them, with interest.HANKAMER READY MIXCONCRETE COMPANYDECISIONSTATEMENT OF THE CASERUSSELL M. KING, JR., Administrative Law Judge: Thiscase was heard by me in Junction City, Kansas, onSeptember 8, 9, and 10, and on October 19, 20, and 21,1976. The initial charge was filed by the Truckdrivers andHelpers Local 696, affiliated with International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Help-ers of America (hereinafter referred to as the Union), onJanuary 12, 1976. An amended charge was filed onFebruary 5 and March 1, 1976, and the complaint wasissued on March 12, 1976.The complaint alleges a number of violations of Section8(a)(l) and (3) of the National Labor Relations Act, asamended (the Act), ranging over a period from lateOctober through December 1975.1 The allegations includeimproper interrogation, surveillance, threats, a change in awork assignment, and the actual or constructive dischargeof three employees. The complaint further alleges thatHankamer Ready Mix Concrete Company (the Respon-dent) violated Section 8(a)(5) of the Act in failing andI All dates hereafter are in 1975 unless otherwise noted.2 During the period of time involved and based on an alleged cardmajority and a refusal on the part of the Respondent to recognize theUnion, the Union filed a representation petition. Based on that petition theRegional Director for Region 17 issued his Decision and Direction ofElection on December 18. 1975 (Case 17--RC-7846). The Respondentthereafter requested review by the Board, which said review was denied.Subsequently, no election has been held and the General Counsel urges theentry of bargaining order in this case, among other requested remedies.3 The facts found herein are based on the record as a whole and upon myobservation of the witnesses. The credibility resolutions herein have beenderived from a review of the entire testimonial record and exhibits with dueregard for the logic of the probability, the demeanor of the witnesses, andthe teaching of N.L.R.B. v. Walton Manufacturing Company & LoganvillePants Co., 369 U.S. 404, 408 (1962). As to those witnesses testifying incontradiction to the findings herein, their testimony has been discredited,either as having been in conflict with the testimony of credible witnesses orbecause it was in and of itself incredible and unworthy of belief. Alltestimony has been reviewed and weighed in the light of the entire record.4 The Respondent's answer herein denies the jurisdictional allegations inthe complaint. Prior to the hearing of this case, the General Counsel filed amotion to strike those portions of the Respondent's answer denyingjurisdiction. In its motion to strike, the General Counsel relied primarily onthe earlier findings in the representation case, citing Pittsburgh Plate GlassCompany v. N.LR.B., 313 U.S. 416 (1941), and other ensuing authorities. Idenied the General Counsel's motion to strike, but concluded and foundjurisdiction at the hearing based on the representation case and applicableBoard and judicial authorities. Some additional evidence regarding jurisdic-tion was allowed at the hearing in the support of the Respondent's denials ofrefusing to bargain collectively and in good faith with theUnion.2Upon the entire record, including my observation of thedemeanor of the witnesses,3and after due consideration ofthe briefs filed by the General Counsel, the Union, and theRespondent, I make the following:FINDINGS OF FACTI. JURISDICTIONJurisdiction is challenged in this case, as it was in theearlier representation case.4The Respondent Company5isengaged in producing and supplying concrete from twoplants located in Junction City, Kansas. Other facilities arealso located outside Junction City, but it is the two facilitieslocated within the city that are solely involved in theseproceedings. One such facility is located at 211 GrantAvenue and produces concrete on a year-round basis. Thesecond facility is located at 122 North Perry Street, severalblocks from the Grant Avenue facility; it is used duringpeak summer months for overflow production. During the12-month period immediately preceding the issuance of thecomplaint herein (January 12, 1975, to January 12, 1976),the Respondent sold concrete valued in excess of $623,000directly to contractors who were engaged in the construc-tion of facilities at and on the United States Armyinstallation located at Ft. Riley, Kansas. These facilitiesincluded housing projects for military members and theirfamilies, an addition to Irwin Army Hospital, and alanding pad at Marshall Field, the Ft. Riley airfield.During the same period, the Respondent also purchasedgoods and services from firms located outside the State ofKansas totaling in excess of $82,000. I find that theevidence and testimony as adduced and admitted in thiscase regarding jurisdiction is consistent with, supplementalto, and in support of the evidence and findings andconclusions reached in the earlier representation case, and,jurisdiction, for the record and for whatever purpose the Respondent maychoose to use the same subsequently. This result required little additionaltime in actual hearing and my immediate finding of jurisdiction, althoughfavorable to the General Counsel's position, did not inhibit the GeneralCounsel from further examination and evidence regarding the subject(which in fact did occur) without conceding the point. Although I havealready in effect found jurisdiction, because the matter was addressed in therecord, and in the briefs of the Union and the General Counsel, I havechosen to recite the relevant factors concerning jurisdiction in this Decision.I It is impossible to conclude from the record whether or not theRespondent Company is actually incorporated or is a division of anotherrelated and incorporated business. The uncertainty of this status wasamazingly not clarified by the testimony of the Respondent's president,John Hankamer, who indicated his direct involvement with one (andpossible two) related and incorporated businesses, and an additional twodivisions of one of those concerns. Mr. Hankamer indicated that he waspresident of the Hankamer Asphalt Company, Inc., which said companyhad two divisions, the Shelly Equipment Company and the HankamerReady Mix Concrete Company (the name of the Respondent appearingthroughout this case). Mr. Hankamer also mentioned the name HankamerReady Mix Concrete Company, Inc., and one can only assume that thisreference was made to include the Respondent Company and one or moreof the other businesses referred to in testimony. In subpenas issued by theGeneral Counsel in the name of Hankamer Ready Mix, Inc., responsescame back from Hankamer Ready Mix Concrete Company (the Respon-dent, in name at least, in this case). As to whether one is all or all is one Iconclude makes no difference in this case. They all came under the sameumbrella of the same president, Hankamer, and were all interrelated in thesame business and commercial functions.609 DECISIONS OF NATIONAL LABOR RELATIONS BOARDapplying all applicable and current jurisdictional authori-ties, I find that the Respondent is an employer engaged incommerce within the meaning of Section 2(6) and (7) of theAct.I further find, as admitted herein, that the Union is alabor organization within the meaning of Section 2(5) ofthe Act.1I. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundThe unit of employees involved herein totals approxi-mately 21, the majority of which are cement truckdrivers.Also included are several truck maintenance employeesand dispatchers.6On October 22, several of Respondent'semployees gathered at the home of driver Albert Cadoretand thereafter engaged in discussion about organizing theRespondent's plants in Junction City. Several inquirieslater that evening with other employees convinced Cadoretthat at least a majority of the employees were in favor of aunion. Yet later that evening, Cadoret telephoned anotherfriend and a union member and inquired as to what theemployees may do to initiate the organizational process. Asa result, the following day Cadoret met with J. J. Glenn, abusiness agent for the Union, in Topeka, Kansas. Afterreceiving guidance and instructions from Glenn, togetherwith union authorization cards, Cadoret returned to Junc-tion City. Cadoret signed his card on Thursday, October23, and on Friday, October 24, he obtained personally thesignatures on cards of an additional 14 fellow employees.On the same day (October 24) the Respondent's plantmanager, P. H. Mathis, learned of the organizationalactivities and, as alleged in the complaint, the Respon-dent's activities to counter the organizational drive culmi-nated in this litigation. Most of the allegations in thecomplaint centered around Plant Manager Mathis and hisactions and conduct with and towards the employees overthe following 2-month period. On Saturday, October 25,many of the employees met with Business Agent Glenn,whereupon Cadoret turned over the signed authorizationcards and future organizational plans were discussed. OnMonday, October 27, Glenn forwarded a letter to thee The Regional Director's Decision and Direction of Election excluded adispatcher, together with guards and supervisors. The Board, in denying theRespondent's request for review of the Decision and Direction of Election,did amend the Regional Director's decision and permitted the dispatcher tovote subject to challenge. The dispatcher involved was one RichardMcDaniel, who is alleged in the complaint in this case to have beendiscriminatorily discharged by the Respondent. There having been noelection to date, and thus no opportunity for challenge, my conclusionherein will be that McDaniel is not a supervisor within the meaning of theAct and this subject will be discussed fully and completely later herein whenthe merits of McDaniel's discharge are discussed.I Here, and elsewhere herein, the last name "Cadoret," when used alone,will refer to employee driver Albert (Cat) Cadoret. This usage needsexplanation as Cadoret's brother Norman was also an employee driver ofthe Respondent, and his name will also appear several times in thisDecision. Thus, when referring to Albert's brother Norman, his full (firstand last) name will be used. Albert Cadoret played the initial and dominantrole in the organizational efforts of the employees.s The testimony of virtually all of the Respondent's employees in thiscase will be credited over that of the Respondent's plant manager, P. H.Mathis. Mathis, I conclude, was basically an employees' man; that is, heattempted to understand and help the employees in their problems.However, in this case, he was torn between loyalty to the employees and toRespondent indicating that the Union represented amajority of Respondent's employees and expressed aninterest in meeting with the Respondent.B. The Alleged Improper Interrogation. Surveillance,Threats, Promises, and Other Similar Activities (the8(a)(1) Violations)On Friday, October 24, employee driver Cadoret7obtained the card signatures. According to Cadoret, late inthe afternoon of Friday, October 24, the Respondent'splant manager, P. H. Mathis, approached him and askedhim why he was passing out union cards and why hewanted a union.8Mathis continued by indicating toCadoret that, if he had signed a union card, "It was toolate," and that fellow employee Joey Whitt would losemoney because of the Union.9Mathis then told Cadoretthat the Respondent's president, John Hankamer, "wouldnot go union" and would "close the doors" if the Unioncame in.'0Mathis also expressed fear of a picket line thefollowing Monday and indicated to Cadoret that he had alist of alternate drivers and implored Cadoret to forgetabout the Union and come to work Monday withoutfurther union activity.Mathis also had several conversations with the dispatch-er Rick McDaniel on Friday, October 24. The firstconversation with McDaniel took place in the presence ofemployees Norman Cadoret, Richard Mowry, and RickLackner. Mathis entered the room where McDaniel andthe three other employees were engaged in conversationand asked McDaniel if he had signed "one of those[expletive deleted] union cards." Mathis further indicatedthat he knew the "two people" that were responsible, andthat he would like to get rid of them and everyone else whohad anything to do with the Union. Before leaving, Mathiswarned McDaniel not to sign a card and indicated to allfour of the employees present that he would be able to findout who had signed cards, that there would be a "petitionfiled," and that it would "land on John Hankamer's desk."Mathis also related that he would make a list of thosenames that had signed cards and that they would not havetheir jobs anymore. A further conversation took place withMathis and McDaniel in the evening of October 24,the Respondent's president, John Hankamer. He attempted to resolve thisconflict during his testimony by continued uncertainties and qualifiedanswers. Throughout his protracted testimony, there are very few occasionswhere his answers and replies were definite and clear-cut. The expressions orverbalizations such as "I don't recall," "I don't remember," "I can'tremember exactly," "I may have." were used countless times throughout histestimony, even in response or reply to strong and straightforward questionswhere uncertainty in the answer tends to serve almost impliedly as anadmission that the words or actions constituting an accusation were in facttrue. I further gained the impression that Mathis became almost embar-rassed by the form and manner of his answers in the presence of several ofthe employees, with whom he had earlier been congenial and friendly.9 The intent and meaning of this statement is somewhat uncertain in therecord. However, I conclude that Mathis made the statement by virtue ofthe fact that Whitt was less senior than any other employee and, if theUnion came in, he would either receive less pay or be terminated by virtueof his lack of seniority.0o Mathis made this statement to several employees on several occasions,on one occasion indicating that Hankamer would be unable to successfullycompete with another nearby concrete company if the Respondent'sJunction City plants were organized. In one of his few testimonialexceptions, Mathis unqualifiedly admitted the statements regarding compe-tition.610 HANKAMER READY MIX CONCRETE CO.wherein Mathis asked McDaniel who was passing outunion cards, indicating again that he knew, or thought heknew, two of the individuals who were passing out thecards. Mathis again warned McDaniel that the only goodthe Union would do was to "get him kicked out his job"and Mathis further asked McDaniel if he would go aroundand collect the cards from those who had signed them,indicating that there would probably be a 25- or 50-centraise if all the cards could be collected.Employee Norman Cadoret testifled that Mathis alsoapproached him on October 24, asking him if he liked hisjob and indicating that he would not have any job if theUnion came in, because John Hankamer would "just lockthe doors." Employee Joey Whitt testified that on October24 Mathis approached him, indicating to him that he "liked[him at] first ... but I don't know what to think about younow ...[after you] went and signed that dumb card."Mathis further told Whitt that now when he needed adriver he would have to call some other driver, explainingthat the only thing the Union wanted was money and thatthe Respondent was going to put a "stop" to the Union.Similar conversations also took place on October 24 amongMathis, George Mowry, and George's brother, Richard"Spider" Mowry. Among other things, Mathis told GeorgeMowry to "keep an eye on his brother because [union]cards are going around and Hankamer would lock the doorif they tried to go union." IIOn Saturday, October 25 (a nonworkday at Respon-dent's plant), a union organizational meeting was held andmany of those employees who had signed authorizationcards were in attendance. On Sunday, October 26, dis-patcher McDaniel called Plant Manager Mathis to ascer-tain what time to report to work the following day(Monday) and to further ascertain what the workload ofthat day would be.'2Mathis asked McDaniel if theemployees had their "little union meeting," further indicat-ing that John Hankamer was upset that McDaniel had notinformed him of the union activities.'3Mathis ended theconversation by telling McDaniel "not to bother to comein on Monday" and to pick up his check on Tuesday(October 28).'4On Monday, October 27, Mathis indicated to Cadoret, inthe presence of employee Danny Biggs, that he knew aboutthe Saturday union meeting and that he knew that he wasII The cards themselves were admitted into evidence in this case andthey will be discussed later herein. All employees testifying in this case hadsigned cards unless otherwise specifically indicated.12 This type of Sunday inquiry was apparently standard procedure and.additionally, apparently it was not unusual for employees themselves tomake weekend inquiries of workloads and the amount of drivers needed forthe following Monday, especially during the slack seasonal periods when afull complement of drivers was not required.13 I conclude from the evidence in the case that Mathis definitely knewabout the union meeting on Saturday, although it is uncertain that he foundout about the meeting before or after it occurred. There is some testimonythat the Respondent or Mathis sent an agent or "plant" to the meeting.Whether this in fact was the case is of no consequence here, as I haveindicated I conclude that, one way or another. Mathis. at least by Sunday(October 26), knew of the meeting.14 This directive by Mathis in effect constituted McDaniel's dischargewhich will be discussed separately herein.is Mathis admitted his statements regarding a raise but further addedthat he made it clear initially that the Respondent could not raise the salaryof employees once they were represented by a union. He also testified thathe later found this position to be incorrect, since the raise had been plannedthere and what was discussed. He again indicated that hewas ready to give the employees a raise but he could not doso now because the Union had been "brought ...in."' 5Employee driver Mike McConnel testified that Mathis,either on October 27 or 28, asked him if he had signed aunion card, indicating that John Hankamer could andwould close the plant down and obtain a whole new crew.Further, according to Norman Cadoret, Mathis made asimilar statement to him on October 28. Employee driverGeorge Mowry also testified that on two occasions in thefall or winter (between October 24 and December 16)Mathis indicated to him that the employees would havebeen making more money if they had not signed unioncards, and that during one of the conversations Mathisrelated that John Hankamer would lock or close the doorsif the employees tried to go union.In late October, Cadoret's newer 1975 truck was reas-signed to driver Joey Whitt. Cadoret was assigned an older(1974) truck.'6Cadoret asked Mathis why his newer truckwas reassigned and Mathis replied that John Hankamerwanted an "older man" driving the truck. Cadoret repliedthat since Whitt was a newer driver, lacking his experience.the truck would receive more abuse. According to Cadoret,Mathis agreed with this evaluation, whereupon Cadoretreplied that in his opinion the real reason why the transferwas made was because of his union activities.'?Mathis didnot respond to Cadoret's last remark.I find that the statements and actions of Plant ManagerMathis, as above related and summarized, were in factmade and accomplished by him, and that at the times andduring the period above noted Mathis was fully aware ofthe organizational activities of the employees. As indicatedearlier I also find that Mathis had sided with the Respon-dent's president, John Hankamer, in the Respondent'sefforts to not only discourage but also to stop the efforts ofthe employees in their attempts to obtain union representa-tion. Thus I find the above statements and actions byMathis to have been an infringement upon the rights of theRespondent's employees to engage in lawful protectedconcerted activities and, wherein said statements andactions so found coincide with the various applicableallegations in paragraph 5 of the complaint, I find them tobe violative of Section 8(a)( I) of the Act.or expected prior to the union organization. Regardless of the actual andtrue beliefs of Mathis at the time the raise statements were made to certainof the employees, I find that they were made and conveyed in such amanner so as to definitely indicate or infer that the employees would receiveno salary increase solely because of their union activities, and not for anytechnical or legal reason.I' The assignment of trucks appears outwardly and initially unimportant,but, among other things, was apparently a matter of pride and experienceamong the employees. The mechanical deterioration of cement trucks isapparently rapid and a newer and well-functioning truck apparently makesa driver's job easier and more enjoyable. It further allows the driver tocomplete deliveries earlier and thus occasionally to be available foradditional and late deliveries resulting in desirable overtime pay.17 The lack of experience of employee Whitt was uncontradicted andMathis gave no reasonable explanation for the transfer. Cadoret's conclu-sion as to the reason for the transfer was his union activity. His conclusionwas buttressed by the lack of any reply by Mathis and thus the lack of anyplausible reason for the transfer. I shall make the same conclusion and cometo the same result here. Again, Mathis left this matter hanging withuncertainty, with not merely an inadequate reason or answer, but with noneat all.611 DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. The Supervisory Status of Dispatcher RickMcDanielThe status of dispatcher McDaniel is an issue in thiscase, as it was in the representation case.18Since thecomplaint in this case alleges that McDaniel was discrimi-natorily discharged in violation of Section 8(a)(3) of theAct, I must out of necessity determine his status as anemployee.McDaniel was hired in late August by one "Dave"Hankamer. When hired, McDaniel was given the authorityby Dave Hankamer to hire and fire employees, and tohandle complaints. Plant Manager Mathis had directed theRespondent's Junction City facilities for approximately 2years, with the exception of the month of August, when hewas apparently directing facilities for the Respondent in aneighboring city.19Approximately I month after McDaniel was hiredMathis made it clear that McDaniel did not have theauthority to interview or to hire and fire employees.Indeed, McDaniel attempted to do both and was re-proached by Mathis, making it clear that he (Mathis) hadthe sole and original authority on all such matters. Inadditional and separate instances McDaniel further at-tempted to authorize time off for an employee and tohandle a customer complaint. In both cases Mathisintervened, indicating to McDaniel that he did not havethe authority to authorize time off or to handle customercomplaints. Mathis himself and in testimony in effect didnot consider McDaniel a supervisor, indicating, "I neverdid tell him he was a supervisor, no." McDaniel was a"salaried" employee and, with two other exceptions (the"batchman" and another dispatcher), all of the otheremployees worked on an hourly basis. However, the threesalaried employees, including McDaniel, were paid lessthan the hourly based employees.Considering all of the relevant facts and circumstances inevidence in this case, I conclude and find that McDanieldid not exercise significant independent judgment in hiswork or have and exercise other characteristics of amanagerial or supervisory employee sufficient to excludehim from the protection of the Act. Accordingly, I find thatIs In Case 17-RC-7846, the Regional Director had decided thatMcDaniel was a supervisor within the meaning of the Act. Although theDecision and Direction of Election is dated December 18. the recordappears not to reveal the date or dates of the actual hearing in that case. Indenying the Respondent's request for review of the Decision and Directionof Election, the Board amended the Regional Director's decision to permitMcDaniel to vote, subject to challenge. The Regional Director, in conclud-ing that McDaniel was a supervisor within the definition of the term in Sec.2(11) of the Act, recited the following in his decision:... the plant manager does not involve himself to an appreciabledegree in the area of processing the work orders and the responsibilityfor assigning the work to the drivers on a day-to-day basis, but ratherleaves this substantially to the dispatcher. The dispatcher also appearsto be able to affect the earnings of the drivers by his authority to decidewho receives the "late loads", in some instances working themovertime.19 The record reflects that Dave Hankamer is a relative of theRespondent's president, John Hankamer. With the exception to thisreference to him in the record, Dave Hankamer apparently and thereafterbecame estranged from the Respondent's business and his name did notappear significantly thereafter in testimony. His official status with theMcDaniel is an employee within the meaning of the Actand is thus entitled to the protection of the Act.D. The Discharge of McDanielMcDaniel had supported the Union, had signed a unionauthorization card, and had attended the union meeting onSaturday, October 25. He testified that on Sunday, October26, he called Plant Manager Mathis by phone to ascertainthe following day's workload. According to McDaniel,Mathis questioned him regarding the Union and regardingthe meeting on the previous day. Mathis related that theRespondent's president, John Hankamer, was upset orunhappy about the fact that he (McDaniel) had notinformed him of the union activity.20Mathis then, in effect,told McDaniel to stay home on Monday, October 28, andto come in the following day to pick up his check.McDaniel further testified that he in fact did not report forwork on Monday and went to the Perry Street plant onTuesday to pick up his final check.McDaniel reasonably and correctly concluded that hehad been discharged on Sunday, October 26. Mathisweakly attempted to justify the discharge (which he claimswas on Tuesday, October 28), on two grounds. First,Mathis denied having talked on the phone with McDanielon Sunday.21Thus, Mathis attempts to infer that he did notauthorize McDaniel's absence from work on Monday andhe thereafter indicates that, when McDaniel did report onTuesday, he initially decided to allow McDaniel to con-tinue to work. Then, according to Mathis, John Hankamerinstructed him to "let [McDaniel] go." Mathis hereattempts to imply that Hankamer, upon learning thatMcDaniel did not report on Monday, made the decision todischarge McDaniel. Secondly, Mathis testified that he wasnot happy with the way McDaniel "handled" customersand that he was "too smart" with them. However, there isno evidence whatsoever in the record that, at any timeprior to McDaniel's discharge, Mathis, or anyone elseconnected with Respondent's management, had com-plained about McDaniel's work. Mathis himself testifiedthat he gave McDaniel no direct reason for his discharge.For some uncertain and perplexing reason, the Respon-dent attempted to show that McDaniel did in fact work onRespondent was never made completely clear, although I am led by therecord to conclude here that Dave Hankamer was the Respondent's plantmanager in Junction City in August and on a more or less temporary basis,until the return of Mathis. I also conclude that Mathis took no part inMcDaniel's initial hiring or his assignment of job responsibility.20 I shall conclude herein that the conversation in fact took place and Iconsider that Mathis felt that dispatcher McDaniel should have informedthe Respondent of the union activity by virtue of the fact that he worked atthe plant and directly with Mathis throughout each workday, as opposed tothe employee drivers, whose contact with Mathis was generally brief and forshort periods of time in the morning and usually in the evenings when theirruns were completed. I considered this relationship in my previousdetermination that McDaniel held nonsupervisory status and I do not thinkthat McDaniel's daily work routine and my previous determination areinconsistent. McDaniel simply had more direct contact of a continuousnature with not only the employee drivers but also with Mathis himself (andthus with management).21 I credit here completely the testimony of McDaniel over that ofMathis. I have previously indicated that I discredit virtually all of Mathis'testimony in this case. The uncertainty and the indirect deception of histestimony and explanations are clearly illustrated and emphasized in theMcDaniel discharge incident.612 HANKAMER READY MIX CONCRETE CO.Tuesday, October 28. This was done not only through thetestimony of Mathis but also through the introduction ofseveral work order invoices which were allegedly taken byMcDaniel on October 28. When compared with an earlierinvoice that McDaniel admittedly took and wrote, thereare obvious handwriting discrepancies. I do not, however,intend to play the role of a handwriting expert in this case,as the evidence in my opinion does not require a determin-ing comparison. As indicated, I credit McDaniel's testimo-ny over that of Mathis, noting that other employees failedto hear McDaniel dispatch on October 28, and furthernoting that not a single pay record was introduced by theRespondent to substantiate that McDaniel was in fact paidfor October 28.Both Mathis and Hankamer, I find, knew of McDaniel'sunion sympathies and support. McDaniel himself, in theSunday (October 26) telephone conversation with Mathis,had confirmed this support. I further conclude that bothMathis and Hankamer were unhappy with not onlyMcDaniel's union support and his failure to fully informthem of the union organizational activities, but also thatthey were further unhappy about the fact that McDanielmade no attempt or showed no desire to intervene in anattempt to stop the organizational drive. McDaniel was theRespondent's major and daily link with most of the otheremployees but his lack of desire or his failure to sabotagethe organizational drive, and his additionally sympatheticattitude towards the Union, brought his downfall. I findthat McDaniel in fact was discharged on Sunday, October26, because of his protected concerted activities, in viola-tion of Section 8(a)( ) and (3) of the Act.E. The Discharge of Employee Drivers AlbertCadoret and Mike McConnellAt approximately 6 a.m. on November 13, employeedrivers Albert Cadoret, Michael McConnell, and JamesBush went duck hunting. The three employees had previ-ously discussed such a hunting trip, in the presence ofMathis, and plans were made to go when the first coldfront hit the area.22The three employees planned to huntuntil 9 a.m. or shortly thereafter and then report for work.When they finished hunting and returned to their truck,they discovered that the battery had run down and that a"jump" was needed in order to start the truck. By the timethe truck was started and the three had obtained a hotmeal, it was approximately 1:30 or 2 p.m. before theyreturned to Junction City. The three then decided not toreport to work that day and to wait until the followingmorning.23When Cadoret arrived the following morning,he found Bush leaving the office at the Grant Avenueplant, carrying his personal belongings and handing histruck key over to Mathis. Cadoret then asked Mathis ifBush had quit and Mathis replied that all three of them hadquit by failing to report to work the previous day. Cadoret22 The record does not reveal when this discussion took place but allindications are that it did not take place at least on the day before the trip.23 This decision I conclude was prompted by two reasons. First, the threedetermined that the passage of time might soften their admonishment.Secondly, most (if not all) work assignments had already been handed outfor the day and there would be few if any orders to fill upon amrriving so lateat the plant.24 All three employees had signed union authorization cards but there isinsisted that the three had not quit. Mathis remained firmand Cadoret thereafter left. McConnell apparently learnedof the plight of Bush and Cadoret shortly thereafter andapparently did not ultimately report at all on November14.Two days later, Bush was rehired because he hadapparently "come to" Mathis and apologized. Mathis intestimony conceded this and indicated that, if McConnelland Cadoret had done the same, they would have beenrehired.24Mathis testified that, on the morning of November 13, hehimself went to the homes of Bush and Cadoret to look forthem. Mathis further and amazingly testified that he in factdecided and concluded late the morning of November 13that the three employees had in fact gone hunting and hejustified telling them that he felt that they had "quit"because he had decided that it was time to "take a firmhand ... and teach them a lesson."The colder winter months were admittedly the slackportion of the Respondent's business year. During peakseason, an employee's weekly hours could range above 50hours whereas, during slack periods, the weekly hourscould drop to about 30. Cadoret had not been told the daybefore when to report to work on the morning of Novem-ber 13 and I conclude from the entire testimony in this casethat it was not unusual for employees to report later thanusual during the winter months. The evidence furtherreflects that, in fact, periodically and during both busy andslack periods, employees failed to report to work orreported to work late for various reasons, including theover indulgence of intoxicating beverages.25Mathis hadfurther, on occasions, not only traveled to the homes ofemployees in an effort to rouse a late sleeping employeebut had also actually driven the employee's truck to hishome in an effort to get him on the road at the earliestpossible moment after opening hours.By the introduction of various records the Respondentattempted to show that the absence of the three employeeson November 13 caused the Respondent to be shorthanded and resulted in the Respondent's failure to fill allthe day's orders. However, more concrete was poured onNovember 13 than on the previous day, and while therecords admitted into evidence may confusingly substanti-ate the fact that all orders were not filled on November 13,in my opinion they failed to conclusively trace the reasonto the absence of the three drivers. Even if such were thecase here, such would not affect my ultimate and inescap-able conclusion that the discharges were unjustified.Employees Cadoret and McConnell became imperiled ina situation through no fault of their own and through anunderstandable and rational series of events. Their onlypossible mistake that I can determine here was their failureto contact Mathis upon returning to Junction City in theafternoon of November 13. Even that action may well haveno evidence in the record to indicate that Bush or McConnell wereoutwardly active in the union organizational drive. Cadoret, on the otherhand, initiated the drive and was the Union's prime supporter.2s Cadoret, in fact, was known for his affinity for drinking beer and forhis taste and habits in this regard. Other employees were also so known, andMathis himself had "fatherly" admonished employees on occasions for their"wasteful" expenditure of funds on and for such purposes.613 DECISIONS OF NATIONAL LABOR RELATIONS BOARDled to the ultimate result which occurred the following day,but such would be conjuncture. The resultant conclusion towait until the following morning to report was, I find,understandable and reasonable under the circumstances. Ifurther find that the result upon their return was overlyharsh and unusual, especially when considering the previ-ous nature of Mathis' relationship with the employees, thework habits of many employees relative to lateness orfailing to report, and considering the Respondent's usualnormal toleration of such incidents. Mathis' explanation ordefense "to teach them a lesson" dignifies the term"pretext" here, but I so find that such was the case. Mathis'actions and the resulting discharges of Cadoret andMcConnell I find and conclude were motivated by theirunion involvement and support and thus the dischargeswere discriminatory and in violation of Section 8(a)(I) and(3) of the Act. The only possible shadow here is thereemployment of employee Bush several days later. Bushhad also signed a union authorization card but, uponapologizing, he had been returned to work. I cannot,however, allow this fact to overcome and circumvent thetotal and substantial evidence found in the record whichleads me to the conclusion that the discharges were in factimproperly motivated. Cadoret was, in effect, an employeeleader and his extraction from the scene was important tothe Respondent, even at the risk of losing one or moreother employee drivers, notwithstanding the fact that gooddrivers were admittedly difficult to find.F. The Constructive Discharge of Norman CadoretNorman Cadoret, brother of Albert,26"lost his temper...[and] quit" on December 16. The complaint in thiscase alleges the constructive discharge of Norman Cadoreton that date. Norman initially testified that he lost histemper over a "misunderstanding" about the condition ofhis truck and further because he had been "cheated out ofovertime hours." He additionally and later added that theway his brother had been treated contributed to the loss ofhis temper and that "it all broke loose at once." He relatedthat, upon reporting to work on the morning of December16, he was to be allowed the use of a new truck that day byreason of the vacation of the truck's regular driver, but thatupon his arrival the truck had already been reassigned toanother driver. The "misunderstanding" regarding thecondition of his regular truck apparently involved themechanical failure of the truck's starter which he hadrequested several times to be fixed in the past. However, heconceded that, as of December 16, his truck was in "prettygood shape."26 Norman had also signed a union authorization card but there is noevidence that he took as active a role in the union organizational drive asthat of his brother Albert. In comparing the two after observing them bothtestify, Norman does appear to be more reserved and less forceful than hisbrother Albert. Because of the relationship, however, he was aware of manyof the incidents which had taken place by virtue of the union movement andhad in fact been the recipient of various threats and interrogation fromMathis in October as related earlier herein.27 It is unclear as to whether or not Norman Cadoret attended the unionmeeting on Saturday, October 25. Even assuming that he did, I wouldfurther consider this action to be minimal and I cannot and do not presumeand conclude further activity simply by virtue of the fact that he was thebrother of the main employee-organizer. The General Counsel appears tourge in this case that the evidence of constructive discharge is stronger byThe discharge of Norman's brother Albert had occurredmore than a month previous to December 16. TheRegional Director's Decision and Direction of Election(Case 17-RC-7846) was dated December 18, and there isno evidence in the record from which it could be concludedthat union activities at the Respondent's facilities weremore than minimal, at best, during the weeks previous toDecember 16. From the testimony of both NormanCadoret and Plant Manager Mathis I could find or detectabsolutely no personal animosity between the two. Therecord further indicates that the only union activity whichNorman engaged in was signing a union authorization cardon October 24.27 My initial impressions in this case werethat the General Counsel failed to meet its required burdenof proof regarding Norman's alleged constructive dis-charge. In reviewing the record in this case and consideringthe argument of all counsel, I must again conclude that infact the General Counsel failed to prove the allegation and,accordingly, I do not find that the actions and activities ofthe Respondent pertaining to Norman Cadoret weredirected or carried on for the purposes of obtainingNorman's resignation. Nor do I find that any actions takenby the Respondent in this case were taken against ordirected to Norman by virtue of any protected or concert-ed activity in which he may have engaged. Thus I find andconclude that the resignation of Norman and the facts andcircumstances surrounding the same did not constitute anyviolation of the Act.G. The Refusal To Bargain (the 8(aXS) Violation)1. The card majorityMany of the employees initially discussed the desirabilityof a union on October 22. On October 23, Cadoret traveledto Topeka, Kansas, and obtained union authorizationcards. Cadoret signed and dated his card immediatelyupon obtaining the cards. Cadoret himself had personallyobtained signatures on the balance of the cards, 14 innumber, the following day and on October 24. All 15 cardswere admitted into evidence in this case and counselstipulated to a list of 21 nonsupervisory employees ofRespondent on October 24, also as of October 27 (the dateof the recognitional demand letter from the Union) andalso as of October 31 (the date of receipt of said letter bythe Respondent.)28The names of all the employees whovirtue of the brother relationship between Norman and Albert. As indicatedearlier, the two individuals were distinctly different from each other inpersonality, makeup, and mannerisms. Norman came off as passive andsomewhat reserved for the most part and there is absolutely no evidencewhatsoever in this case which would indicate that the two brothers workedtogether in initiating the union movement at the Respondent's facilities.28 The Respondent disputed the status of three of the employees on thelist, dispatcher Rick McDaniel, dispatcher George Hauser, and batchmanRichard Lackner. All three were salaried employees. The balance of theemployees were paid hourly. McDaniel was the only employee whose statuswas in dispute in the representation case and, out of necessity, I havealready found herein that he was in fact a nonsupervisory employee. Noevidence was presented in this case which would directly aid in adetermination of the supervisory status of employee Lackner. Batchman614 HANKAMER READY MIX CONCRETE CO.signed cards (15) also appear on the employee list.29 TheRespondent's objections to the cards included four cardswith defective dates. Two of these cards were undatedcompletely but both were satisfactorily authenticated byCadoret and, in one case, the signatory himself testifiedthat he in fact signed the card on October 24. One card wasdated October 22 and another card did not contain theyear. These two cards were also satisfactorily and properlyauthenticated by Cadoret. I find that the four cards werenot defective by virtue of their dates. The Respondentherein further argues that many of the cards should bedisqualified because their signatories were only told thatthe cards would be used only to obtain an election. I findthis argument to be frivolous in this case and not worthy offurther comment.2. The demand and refusalThe 15 signed authorization cards were turned over tothe Union at the meeting of Saturday, October 25. OnOctober 27, the Union's business agent, J. J. Glenn,authored and mailed a letter to the Respondent's plantmanager, Mathis, indicating that the Union represented amajority of the Respondent's employees for the purpose ofcollective bargaining and further indicating that Glenn was"ready to meet with [Mathis at his] earliest convenience."This letter was received by Mathis on October 31. Consid-ering the Union's letter and all other relevant evidence inthis case, I conclude and find that the Union has made amore than sufficient and clear demand to and for theRespondent to bargain in this case and that said demandhas been continuing without results.3. The atmosphereThe antiunion atmosphere and the Respondent's unionanimus is portrayed by the various violations found herein.I consider said violations to be flagrant and serious and theatmosphere, created by the Respondent's actions andunquestionable desire to prevent union organization, I findto be continuing. Thus, the remedy recommended hereinwill include a bargaining order based upon my conclusionand finding that the Respondent refused and continues torefuse to bargain with the Union in violation of Section8(a)(5) of the Act.Lackner merely mixed the concrete at the plant and thereafter aided in theloading of the concrete on the trucks. Hauser apparently performed thesame duties as McDaniel, but additionally had the authority to fireemployees. However, a determination as to the status of Lackner andHauser is not necessary in this case, as with or without them a card majoritywould remain on all three relevant dates.29 On October 27, employee McDaniel admittedly was no longer withthe Respondent, as is true on October 31. With the exception of employeeBradford Jackson, the list thereafter remained the same on October 31.Jackson had apparently left the Respondent prior to that date and afterOctober 27. Even giving the Respondent the benefit of the doubt regardingemployees Lackner and Hauser, the Union's card majority was present andremained on all three dates (October 24, 19 employees and 14 signatories;October 27, 18 employees and 13 signatories; October 31, 17 employees and12 signatories).30 The record reflects that both Albert and Norman Cadoret wereoffered and accepted reinstatement on or about June 1, 1976.31 N.L.R.B. v. Gissel Packing Co., Inc., 395 U.S. 575, 614-615 (1969). TheCourt further stated as follows:Ill. THE REMEDYHaving found that the Respondent has engaged in unfairlabor practices, it will be recommended that Respondentcease and desist therefrom and take certain affirmativeaction to effectuate the policies of the Act.It further having been found that the Respondentdiscriminated against employees Albert Cadoret,30Mi-chael McConnell, and Richard McDaniel in violation ofSection 8(a)(1) and (3) of the Act, the recommended Orderwill provide that Respondent make them whole for loss ofearnings (if any) and other benefits within the meaning ofand in accord with the Board's decisions in F. W.Woolworth Company, 90 NLRB 289 (1950), and FloridaSteel Corporation, 231 NLRB 651 (1977).Because of the character and repetition of the unfairlabor practices herein found, the recommended Order willprovide that the Respondent cease and desist from in anyother manner interfering with, restraining, and coercingemployees in the exercise of their rights guaranteed bySection 7 of the Act.Although there has been no election and thus the Unionhas not been certified, it has obtained valid authorizationcards from a majority of the employees in the appropriateunit which thereby designated it as the exclusive represen-tative for the purposes of collective bargaining. TheRespondent has also committed unfair labor practiceswhich I find and conclude warrant the imposition of abargaining order, which shall be recommended herein.While the Supreme Court has approved the imposition of abargaining order in "exceptional" cases where the unfairlabor practices were so "outrageous" and "pervasive" that"their coercive effects cannot be eliminated by the applica-tion of traditional remedies," the Court has also held that abargaining order is appropriate "in less extraordinary casesmarked by less pervasive practices which nonetheless stillhave the tendency to undermine majority strength andimpede the election processes."31The Union in this case has requested that the remedyherein deviate from the traditional remedies discussedabove and include provisions for the reimbursement of theUnion's (and the Board's) attorney fees and litigation costs,together with the union organizational costs and expandedemployee losses.32I have carefully considered the Union'srequest in the light of all the evidence in the case, and inlight of my findings and conclusions herein, and I concludeThe Board's authority to issue such an order on a leser showing ofemployer misconduct is appropriate, we should reemphasize, wherethere is also a showing that at one point the union had a majority; insuch a case, of course, effectuating ascertainable employee free choicebecomes as important a goal as deterring employer misbehavior. Infashioning a remedy in the exercise of its discretion, then, the Boardcan properly take into consideration the extensiveness of an employer'sunfair practices in terms of their past effect on election conditions andthe likelihood of their recurrence in the future. If the Board finds thatthe possibility of erasing the effects of past practices and of ensuring afair election (or a fair rerun) by the use of traditional remedies, thoughpresent, is slight and that employee sentiment once expressed throughcards would, on balance, be better protected by a bargaining order,then such an order should issue ....32 The General Counsel did not join in the request.615 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the facts and circumstances of this case do not fallwithin those cases wherein the Board has sparingly grantedsuch additional and expanded remedies.33Accordingly, therequest is denied.Upon the foregoing findings of fact and initial conclu-sions of law, and upon the entire record, I hereby make thefollowing:CONCLUSIONS OF LAWI. The Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and 2(7) of theAct.2. The Union (and Charging Party) herein is a labororganization within the meaning of Section 2(5) of the Act.3. The Respondent, by and through its plant manager,P. H. Mathis, engaged in unfair labor practices within themeaning of Section 8(a)(1) of the Act, at its facilities inJunction City, Kansas, on the following dates and by thefollowing actions:(a) On October 24, 26, and on or about October 28,by improperly interrogating employees regarding theirunion sympathies and activities.(b) On October 24, and on or about October 28, byimproperly threatening employees with closure of theRespondent's business if the employees were successfulin their organizational attempts.(c) On October 24, and on or about October 28, byimproperly threatening employees with discharge orother economic reprisals if they engaged in support forthe Union or engaged in other similar protectedconcerted activities.(d) On October 24, 26, and 27, by improperlycreating the impression that the Respondent wasengaged in surveillance of its employees while engagedin union or other protected concerted activities.(e) On October 24, and on or about October 28, byimproperly promising employees increased economicbenefits, in the form of a raise in pay, if they wouldabandon their support for the Union and their engage-ment in protected concerted activities.(f) In late October, by improperly subjecting anemployee to less desirable working conditions becauseof his activities on behalf of and in support of theUnion.4. The Respondent engaged in unfair labor practiceswithin the meaning of Section 8(a)(l) and (3) of the Act at33 Tiidee Products, Inc., 194 NLRB 1234 (1972); Heck's Inc., 215 NLRB765 (1974). I have attempted to be completely objective in reaching theabove conclusion, which in no way reflects my personal feelings regardingthe nonjudicial merit of the request, or my personal feelings regarding theRespondent's motivations in and about this litigation.34 This unit is identical to that found by the Regional Director in hisDecision and Direction of Election (Case 17-RC-7846) with the exceptionof the absence of the words "the dispatcher," which the Regional Directororiginally and specifically excluded from the unit by virtue of his decision,contrary to mine herein, regarding the supervisory status of dispatcherMcDaniel. There also appears to have been two dispatchers at Respondent'sfacilities, McDaniel and Hauser (who did have the authority to fireemployees). My Decision herein in effect includes dispatcher McDaniel inthe unit but excludes dispatcher Hauser. I choose here not to expand theits facilities in Junction City, Kansas, on the followingdates and by the following discriminatory actions:(a) On October 26, by improperly discharging Rich-ard McDaniel because of his union sympathy andsupport and because he engaged in protected concertedactivities.(b) On November 14, by improperly dischargingemployees Albert Cadoret and Michael McConnellbecause of their union sympathies and support andbecause they engaged in protected concerted activities.5. An appropriate unit for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act is:All production and maintenance employees of Han-kamer Ready Mix Concrete Company at Junction City,Kansas, including truck drivers, but EXCLUDING officeclerical employees, guards, and supervisors as definedin the Act.346. On October 24, the Union represented a majority ofthe employees in the unit described above for the purposeof collective bargaining within the meaning of Section 9(a)of the Act.357. By refusing to recognize and bargain with the Unionon and after October 31,36 as the exclusive representativeof its employees in the appropriate unit, the Respondentviolated Section 8(a)(1) and (5) of the Act.8. The above-mentioned unfair labor practices affectcommerce within the meaning of Section 2(6) and (7) of theAct.9. The Respondent has not otherwise violated the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER37The Respondent, Hankamer Ready Mix Concrete Com-pany, Junction City, Kansas, its officers, agents, successors,and assigns, shall:I. Cease and desist from:(a) Questioning or interrogating employees about theirunion activities, sympathies, or desires.(b) Threatening employees with closure of the Respon-dent's business or plants because the employees engaged inunion or other protected concerted activities.(c) Threatening employees with discharge or othereconomic reprisals, or discharging employees, because theyengaged in union or other protected concerted activities.verbiage of the unit description but to simplify it by making no reference atall to any "dispatcher."35 The date of October 24 is chosen here not only because it was the dateon which the card signatures were completely obtained, but also because itwas the date on which the first unfair labor practices were found herein tohave occurred. Se The Kroger Company, 228 NLRB 149 (1977).36 October 31 was the date Plant Manager Mathis received the recogni-tion letter (which was dated October 27).37 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.616 HANKAMER READY MIX CONCRETE CO.(d) Creating among employees the impression of surveil-lance of employees' union and other protected concertedactivities.(e) Promising employees increased economic benefits inthe form of increased pay or pay raises if they wouldabandon their union support or engagement in union orother protected concerted activities.(f) Subjecting employees to less desirable working condi-tions because of their union or other protected concertedactivities.(g) In any other manner interfering with, restraining orcoercing employees in the exercise of their right to self-organization, to form, join, or assist labor organizations, tobargain collectively through representatives of their ownchoosing, or to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid orprotection as guaranteed in Section 7 of the NationalLabor Relations Act, as amended, or to refrain from any orall such activities.2. Take the following affirmative action designed toeffectuate the policies of the Act:(a) Offer Richard McDaniel, Albert Cadoret, and Mi-chael McConnell immediate and full reinstatement38totheir former jobs or, if such jobs no longer exist, tosubstantially equivalent positions, without prejudice totheir seniority or other rights or privileges, and make themwhole for any earnings they lost with interest and in themanner set forth in "The Remedy" portion of thisDecision.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,3s As indicated earlier herein, Albert Cadoret was apparently reinstatedJune I, 1976. His name is included here (and in the notice herein marked"Appendix") as a matter of form and to insure that all past as well as futurecontingencies are herein provided for.39 In the event that this Order is enforced by a Judgment of a Unitedpersonnel records and all other records necessary toascertain the amount of backpay due under the terms ofthis recommended Order.(c) Revoke the change of work condition (the reassign-ment of an older truck) imposed upon Albert Cadoret inlate October and reassign to him a truck of comparable age(in months), or as closely thereto as possible, as that whichhe originally had at the time of said change.(d) Upon request, bargain collectively with Truck Driv-ers and Helpers Local 696, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, as the exclusive representative ofall employees in the unit described above, and, if anunderstanding is reached, embody such understanding in asigned agreement.(e) Post at its plants or facilities in Junction City, Kansas,copies of the attached notice marked "Appendix."39Copies of said notice, on forms provided by the RegionalDirector for Region 17, after being signed by Respondent'srepresentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toensure that said notices are not altered, defaced, or coveredby other material.(f) Notify the Regional Director for Region 17, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS FURTHER RECOMMENDED that allegations in thecomplaint not found to have been sustained by a prepon-derance of the evidence herein be dismissed.States Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."617